In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered February 21, 1986, which denied the writ and dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner contends that he was denied his constitutional rights to be present at every stage of his trial. After the verdict was rendered and the jury was polled, the petitioner was escorted from the courtroom and did not return until after the jury was discharged.
A defendant’s presence is required only where his absence would have a substantial effect on his ability to defend himself (see, People v Mullen, 44 NY2d 1, 5). Here, the verdict had already been rendered; therefore, such concerns were not *590implicated. While the petitioner maintains that he could have conferred with counsel and raised a repugnancy claim had he been permitted to stay, this argument is uncompelling because the verdict was not repugnant (see, People v Tucker, 55 NY2d 1). Accordingly, Special Term properly denied the writ and dismissed the petition. Rubin, J. P., Lawrence, Kooper and Spatt, JJ., concur.